P.N. Charbonnet, guardian of E. Roger Kemp, and Charles S. Calhoun, hereinafter referred to as plaintiffs, instituted an action in forcible entry and unlawful detainer against C.H. Marlow, hereinafter referred to as defendant, in a justice of the peace court for possession of a certain tract of real property. Defendant prevailed, and plaintiffs appealed to the district court of Bryan county, where the cause was tried to a jury. The jury found the defendant "guilty," and the court entered judgment for possession of the property in favor of plaintiffs.
On appeal, defendant challenges the sufficiency of the evidence to sustain the verdict. Examination of the record discloses that defendant sought to establish a parol contract with plaintiffs for the rental of the property herein involved for the year 1941. The evidence of the plaintiffs was positive to the effect that no such contract was made with defendant. Thus there was presented an issue of fact, which was presented to the jury under proper instructions from the court. The verdict is amply sustained by the evidence, and the same has been approved by the trial court.
The judgment is affirmed.
WELCH, C. J., CORN, V. C. J., and OSBORN, BAYLESS, GIBSON, and ARNOLD, JJ., concur. RILEY, HURST, and DAVISON, JJ., absent. *Page 655